DISTRIBUTION AGREEMENT


THIS AGREEMENT made as of the 4th day of May, 2005. ("Effective Date")


BETWEEN:


SKINVISIBLE PHARMACEUTICALS, INC., a company incorporated under the laws of the
State of Nevada having its principal place of business located at Unit #10 -
6320 South Sandhill Road, Las Vegas, Nevada, 89120 (“Skinvisible”);



AND:


SAFE4HOURS, INC., a company incorporated under the laws of the State of Nevada
having its principal place of business located at ---202 N. Carson Street,
Carson City, Nevada 89701 (the “Distributor”).


WHEREAS:


A.    Skinvisible is in the business of developing polymer-based delivery
systems and related technologies for combining hydrophilic and hydrophobic
polymer emulsions and licensing its technologies and/or selling its polymer
delivery systems to established brand manufacturers and providers of topical
prescription and over-the-counter cosmetic and skin-care Product.


B.    The Distributor is engaging in the business of marketing and distributing
skin-care Product.


C.    Skinvisible and the Distributor have agreed to enter into this Agreement,
whereby the Distributor will have the exclusive right to distribute, market,
sell and promote the Product throughout the Territory.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein set forth and other good and valuable consideration, the
parties agree as follows:


I.     DEFINITIONS


In this Agreement, the following terms have the following meanings:


1.1    “Customers” means, at any time and from time to time, the customers of
the Distributor in respect of the Product.


1.2    “Confidential Information” means any and all technical or business
information, data, designs, concepts, ideas, Product, processes, methods,
techniques, specifications, formulas, compositions, samples, know-how, trade
secrets, and improvements of a confidential or proprietary nature, whether in
tangible form or not, which relate to the Product, or the development,
manufacture, end-use, or commercialization thereof, and were disclosed by one
 
Page 1 of 18

--------------------------------------------------------------------------------


 
party to the other party under this Agreement. As used herein, “Confidential
Information” shall not include information a party can demonstrate through its
records:


(a)            is, at the time of disclosure, available to the general public;



 
(b)
becomes at a later date available to the general public through no fault of the
receiving party, and then only after said later date;




 
(c)
was already in the possession of the receiving party without restriction prior
to the date of disclosure;




 
(d)
is disclosed to the party without secrecy obligations by a third party who had a
lawful right to disclose it; or




 
(e)
is independently developed by personnel of the receiving party who had no direct
or indirect access to the Confidential Information of the disclosing party.



1.3    "Formula" shall mean the specific ingredients, composition, and process
for preparing the Product (as defined below). 


1.4    "Patents" shall mean U.S. Patent No. 6,582,683 issued on June 24, 2003
for "Dermal Barrier Composition"; U.S.S.N. 09/933,275 filed on August 20, 2001
and U.S.S.N. 10/154,723 filed on May 23, 2002, both for "Topical Composition,
Topical Composition Precursor, and Methods for Manufacturing and Using the
Same"; PCT Application No. US02/26301 filed on August 16, 2002 for purposes of
the countries designated therein that are within the Territory namely Asia,
Australia, Europe, India, Japan and S. Korea; and all divisions, continuations,
continuation-in-parts, reissues, reexamination applications, extensions, foreign
equivalents within the Territory, and patents issuing there-from which are owned
or controlled by Skinvisible pertaining to the Product, Confidential
Information, and Improvement Inventions.


1.5    "Product" means Skinvisible's proprietary antimicrobial hand sanitizer
product incorporating 1% Triclosan as an active ingredient, and further
identified in Appendix A.


1.6   "Product Specifications" shall mean the specifications for the Product
that will likely be needed to meet customer and regulatory requirements. These
Product Specifications shall not be modified without the express, written
agreement of the parties.


1.7
"Territory" means all the countries of the world except Canada, USA and Mexico.

 
II.     APPOINTMENT, TERRITORY AND PRODUCT


2.1    Subject to the terms hereof, Skinvisible hereby appoints the Distributor
and grants to the Distributor the exclusive right to distribute, sell, market
and promote the Product within the Territory. For greater certainty, while this
Agreement shall remain in effect, except for sub-distributors appointed by the
Distributor and consented to in writing by Skinvisible, no person,
 
Page 2 of 18

--------------------------------------------------------------------------------


 
firm or corporation will be granted the right to distribute, sell, market or
promote the Product within the Territory other than the Distributor.


2.2    The Distributor shall not be entitled to appoint sub-distributors to
distribute, market, sell, or promote the Product within the Territory without
the prior express written consent of Skinvisible, pursuant to Article VIII,
which shall not be unreasonably withheld.


 2.3    The Distributor shall be restricted from integrating the Product into
the manufacture and production of finished Product to be distributed, sold,
marketed and promoted by or on behalf of the Distributor or its permitted
agents, associates, affiliates, or sub-distributors. However, the Product may be
sold under a "private" label by the Distributors or its permitted agents,
associates, affiliates, or sub-distributors, provided that all packaging costs
are paid in advance to Skinvisible.


2.4    Distributor recognizes that Skinvisible is in the business of developing,
marketing, selling, and distributing its polymer-based delivery systems and
related technologies (including Product), and developing end-use applications
therefore, on worldwide bases. For so long as Distributor retains its exclusive
distribution rights for the Product granted under Section 2.1 of this Agreement,
Skinvisible shall refrain from selling the Product to customers within the
Territory, or engaging any third party as a distributor of the Product within
the Territory.
 
III.     DISTRIBUTOR NOT MADE AGENT OR LEGAL REPRESENTATIVE


This Agreement does not render Distributor an agent or legal representative of
Skinvisible for any purpose whatsoever. The Distributor is not granted any right
or authority to assume or to create any obligation or responsibility, express or
implied, on behalf of or in the name of Skinvisible or to bind Skinvisible in
any manner or thing whatsoever.


IV.     PRICING AND PAYMENT


4.1          *


4.2          *


4.3          *


4.4    The Distributor shall pay Skinvisible an up-front license fee in the
amount of $1,000,000 USD for the exclusive right to distribute, sell, market and
promote the Product within the





 
* The confidential portion has been omitted and filed separately with the
Commission
 
Page 3 of 18

--------------------------------------------------------------------------------


 
Territory. Skinvisible acknowledges receipt of a $25,000 nonrefundable deposit
applicable toward this up-front license fee. *


4.5
The Distributor shall pay quarterly to Skinvisible a running royalty fee in
order to maintain the exclusivity granted herein no later than thirty (30) days
after the end of each quarter. The amount of the royalty shall be calculated as
follows:



  Quarter Ended
  Amount of Payment
 
September 30, 2005 and subsequent first Year Quarters
$5,000 or 5% of gross revenues generated by Distributor from sales of the
Product in the Territory in the quarter, whichever is greater
September 30, 2006 and subsequent second Year Quarters
$10,000 or 5% of gross revenues generated by Distributor from sales of the
Product in the Territory in the quarter, whichever is greater
September 30, 2007 and subsequent Quarters Thereafter
$20,000 or 5% of gross revenues generated by Distributor from sales of the
Product in the Territory in the quarter, whichever is greater

 


*


4.6    All payments by the Distributor to Skinvisible to be made hereunder shall
be in United States dollars.







 
* The confidential portion has been omitted and filed separately with the
Commission
 
Page 4 of 18

--------------------------------------------------------------------------------


 
V. TERMS AND CONDITIONS OF PRODUCT ORDERS


5.1    *


5.2    *


5.3    *


5.4    *


5.5    *


5.6    *









 
* The confidential portion has been omitted and filed separately with the
Commission


Page 5 of 18

--------------------------------------------------------------------------------









 
 
Page 6 of 18

--------------------------------------------------------------------------------



(a)    *




 
(b)
*




 
(c)
*









 


* The confidential portion has been omitted and filed separately with the
Commission

Page 7 of 18


--------------------------------------------------------------------------------







5.7    *
 
VI.     OBLIGATIONS OF SKINVISIBLE


6.1    *




6.2    *


VII.     RIGHT TO MANUFACTURE


7.1           Distributor shall have the right to manufacture the Product
covered by this Agreement, instead of sourcing it from Skinvisible, provided
that: (a) Distributor makes the Product strictly in accordance with the Formula,
and that it achieves the Product Specifications; (b) Distributor

















 
* The confidential portion has been omitted and filed separately with the
Commission

Page 8 of 18


--------------------------------------------------------------------------------



sources the "M1 Polymer" ingredient for the Product from Skinvisible; (c)
Distributor applies Skinvisible's INVISICARE Trademark in a prominent fashion to
all packaging, labels, tags, advertising, and promotional materials associated
with the Products; and (d) Distributor pays Skinvisible the license fees and
royalties due pursuant to Sections 4.4 and 4.5. Distributor shall notify
Skinvisible ninety (90) days prior to its commencement of the manufacture of
Product under this Section 7.1.


7.2    Should Distributor decide to manufacture Product under this Agreement,
Skinvisible shall disclose to Distributor as soon reasonably practicable the
Formula, Product Specification, and manufacturing know-how in sufficient detail
(using reasonable commercial efforts) to enable Distributor to make the
Products. This information shall be treated as Skinvisible's Confidential
Information pursuant to Article X. Notwithstanding the foregoing, Skinvisible
shall not be required to disclose any specific information to Distributor in the
event that any agreement with a third party would preclude Skinvisible from
doing so.


7.3    Distributor shall bear all costs associated with the: (a) disclosure of
the Formula, Product Specifications, manufacturing know-how; (b) adapting such
information or technology for its use by Distributor; (c) any necessary
training; and (d) any documentation done for Distributor's internal purposes.


7.4    Distributor and Skinvisible shall negotiate in good faith a separate
agreement for supplying the M1 Polymer to Distributor for incorporation into the
Product to be manufactured by Distributor, including the purchase price for such
M1 Polymer.


7.5    Distributor shall permit duly authorized representatives of Skinvisible,
at reasonable times, upon reasonable nature, and in the company of Distributor's
employees to enter any facility where the Product is being manufactured for the
purpose of: (a) inspecting those portions of the facility used in the
manufacture, handling, or storage of the Product; (b) inspecting the
manufacture, handling, and storage of the Product; and (c) ensuring that the
provisions of this Agreement are being complied with by Distributor. Such
representatives shall comply with all of Distributor's plant safety and other
rules and regulations while at the facility.


VIII.     SUB-DISTRIBUTORS


8.1    In the event that Distributor determines that commercial exploitation of
the Product within the Territory requires the appointment of sub-distributors
through which the Product may be sold, then Distributor shall identify such
sub-distributors to Skinvisible, and seek Skinvisible’s prior written approval
of them, which shall not be unreasonably withheld, before appointing any such
sub-distributors under this Agreement.
 
8.2          Any sub-distributor approved in writing by Skinvisible shall have
the right during the continuance of this Agreement to use Skinvisible’s
Trademark, Patents, and other intellectual property rights licensed under this
Agreement for the sole purpose of promoting the sales of the Product throughout
the Territory under the same terms and conditions imposed upon Distributor under
this Agreement.


Page 9 of 18

--------------------------------------------------------------------------------


 
IX.     IMPROVEMENT INVENTIONS


9.1    Distributor shall have no right to make any modifications or improvements
to the Product without Skinvisible's prior, written permission. In the event
that Distributor does conceive, develop, or reduce to practice any invention or
other information arising from or based upon the use of Skinvisible's
Confidential Information or Product (hereinafter "Improvement Invention"), then
Skinvisible shall be the sole owner of such Improvement Invention, which shall
be subject to the exclusive distributorship grant of Article II. Should
Distributor desire modification or improvement to be made to the Product, and
then it shall contract with Skinvisible under a separate agreement to develop
such modifications or improvements.


9.2    Only Skinvisible shall have the right, in its sole discretion, to patent
the Product and Improvement Inventions.


X.     CONFIDENTIALITY


10.1    Each party recognizes the importance to the other party that of that
other party’s Confidential Information, and such information is critical to the
business of the disclosing party. Each party recognizes that neither party would
enter into this Agreement without assurance that its Confidential Information
and the value thereof will be protected as provided in this Section 10 and
elsewhere in this Agreement.


10.2    All Confidential Information shall remain the property of the disclosing
party. The receiving party shall hold in strict confidence the disclosing
party’s Confidential Information and with no less than the same degree of care
that it holds its own confidential and proprietary information, and it will take
all reasonable precautions to protect such Confidential Information. The
receiving party shall make the Confidential Information received under this
Agreement available only to those of its employees who have a need to know the
same in connection with their work assignments to further the objections
contemplated under this Agreement. No disclosures to third parties shall be made
by the receiving party of such Confidential Information without the prior
written approval of the disclosing party. The receiving party will use the
disclosing party’s Confidential Information only for the purposes and under the
circumstances provided in this Agreement.


10.3    Upon any termination of this Agreement, or earlier at a party's request,
each party will return the other party’s Confidential Information and all
documents or media containing any such Confidential Information to the other
party, except that the receiving party has the right to keep one copy of such
information for legal purposes (which shall remain subject to the
confidentiality provisions set forth herein), including, but not limited to,
copies of all documentation required by the FDA.


10.4    Each party acknowledges and agrees that the other party shall be
entitled to appropriate equitable relief in addition to whatever remedies it may
have at law in the event of a breach by the other party of its covenants
contained in this Section 10. The foregoing provision is in
 
Page 10 of 18

--------------------------------------------------------------------------------


 
addition to, and not in limitation of, any and all remedies at law, in equity or
otherwise, that the non-breaching party may have upon the other party’s breach
of this Agreement.


10.5    Except as otherwise provided in this Agreement, either party shall
immediately notify the other party of any private or governmental request for
Confidential Information or any other information or documents relating to the
Product or this Agreement. Each party shall have the right to participate in the
other party’s response to any such request. If a party receives any legal
instrument requiring the production of data, work papers, reports, or other
materials relating to this Agreement, that party shall: (a) give the other
party, if possible, the opportunity to participate in quashing, modifying or
otherwise responding to any compulsory process in an appropriate and timely
manner; and (b) cooperate fully with the other party’s efforts to narrow the
scope of any such compulsory process, to obtain a protective order limiting the
use or disclosure of the information sought, or in any other lawful way to
obtain continued protection of the Confidential Information.


10.6    If either party becomes aware of the loss, theft or misappropriation of
Confidential Information, which is in its possession or control, it shall notify
the other party in writing within seven (7) days of its discovery of such loss,
theft or misappropriation.


10.7    The rights and duties of this Article 10 shall survive the termination
of this Agreement, whether upon expiration or termination by either party.


XI.     TERM AND TERMINATION


11.1    This Agreement shall continue in full force and effect for twenty (20)
years from the Effective Date or the last to expire of the Patents, whichever
occurs first, unless otherwise terminated as provided in Section 11.2 below, or
by mutual written consent of the parties hereto.


11.2    Either party may terminate this Agreement at any time as follows:



 
(a)
By either party, effective immediately, in the event that the other party should
fail to materially perform any of its material obligations under this Agreement
and should fail to remedy such failure within thirty (30) calendar days after
receiving written demand to remedy such failure, or in the event such other
party, despite remedying a particular failure within thirty (30) days as
aforesaid, is guilty of chronic or persistent breaches of such material
obligation in question, in the end result having a material adverse effect upon
the other party; or




 
(b)
By either party, upon thirty (30) days’ written notice if a force majeure event
described in Section 16.1 shall have occurred and continue for sixty (60) days.



11.3    Skinvisible may terminate this agreement at any time if the Distributor
should become the subject of any voluntary or involuntary bankruptcy,
receivership or other insolvency proceedings or make an assignment or other
arrangement for the benefit of its creditors, or if such other party should be
nationalized or have any of its material assets expropriated.
 
Page 11 of 18

--------------------------------------------------------------------------------


 
11.4
This Agreement may also be terminated by mutual agreement of the parties.



11.5          The Distributor may not manufacture, market, distribute, or sell
any Competing Product while this Agreement is in full force and effect.


XII.     EFFECT OF TERMINATION


12.1    The rights, duties and obligations of the parties upon and following the
expiration or termination of this Agreement however occurring shall be governed
by the following provisions:



 
(a)
The termination of this Agreement shall not release or affect, and this
Agreement shall remain fully operative as to, any obligations or liabilities
incurred by either party prior to the effective date of such termination;




 
(b)
Skinvisible, subject to its production capabilities, shall fill all orders
submitted by the Distributor during the term of this Agreement regardless of
whether any of the Product in such orders are to be delivered after the
expiration or termination of this Agreement. During such period of time that
Skinvisible is filling such orders, all terms of this Agreement shall apply
between the parties with respect to such production; and




 
(c)
Notwithstanding the provisions of section 10 hereof, Skinvisible shall, by
reason only of the expiration or termination of this Agreement in accordance
with the terms of this Agreement, be liable in any manner whatsoever to the
Distributor for any damage of any kind whether direct, indirect or
conse-quential, or for any profits on anticipated sales, or for any expenditures
or investments;




 
(d)
Upon the effective date of termination of this Agreement, the parties hereto
acknowledge that the exclusivity provisions set forth in Paragraph 2 herein will
no longer be in effect and that any limitations on the parties pertaining to
sales and marketing and potential customers are dissolved and the parties are
free to contract with any third party for future business; and




 
(e)
Termination or expiration of this Agreement for any reason shall not relieve the
parties of their obligations under Articles IX, X, XI, XII, XIII, XIV, and XV of
this Agreement.



XIII.     WARRANTY AND REPRESENTATIONS


13.1    As an essential term of this Agreement, each party hereby warrants and
represents to the other party that it is entitled to disclose to and license the
other party to sue its Confidential Information, Improvement Inventions, and
Patents under the terms of this Agreement without violating the trade secret or
contractual rights of any third party.


13.2    EXCEPT AS SET FORTH IN SECTION 13.1, OR AS OTHERWISE SPECIFICALLY STATED
HEREIN, THE PARTIES EXPRESSLY DISCLAIM ALL WARRANTIES,
 
Page 12 of 18

--------------------------------------------------------------------------------


 
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
FITNESS OR A PARTICULAR PURPOSE, PATENT VALIDITY, OR NON-INFRINGEMENT OF A
THIRD-PARTY PATENT OF OTHER INTELLECTUAL PROPERTY RIGHTS REGARDING THE USE OR
COMMERCIALIZATION OF PRODUCT, CONFIDENTIAL INFORMATION, IMPROVEMENT INVENTIONS,
OR PATENTS.


XIV.     INDEMNIFICATION


14.1    Each party shall indemnify, defend and hold harmless the other party
from any and all claims, costs, liabilities, or damages (including reasonable
attorney's fees) arising from its:


(a)    uncured material breach of this Agreement;


(b)    breach of any Warranty or Representation provided pursuant to Article
XII;



 
(c)
negligent, grossly negligent, reckless, or wilful acts or omissions. Each party
shall be responsible for any and all damages that it is subjected to by means of
its own negligent, grossly negligent, reckless or wilful acts or omissions.



14.2    In the event a third-party lawsuit is filed against a party (the
"Indemnitee") due to the negligent, grossly negligent, reckless or wilful
actions or omissions of the other party (the "Indemnitor"), then the Indemnitee
shall promptly provide notice of such suit to the Indemnitor, and permit the
Indemnitor to control its defence, including the terms under which any such suit
is settled. The Indemnitee shall provide all reasonable cooperation to the
Indemnitor at the Indemnitor's expense in the defence of that suit.


XV.     PATENT MARKING


Distributor shall cause each unit of Product that it manufactures, markets,
sells, or otherwise introduces into commerce under this Agreement to have
affixed thereto a label bearing the following legend: "U.S. Patent No. 6,582,683
under license from Skinvisible Pharmaceuticals, Inc." Skinvisible shall update
this legend for Distributor as additional Patents are issued.


        XVI.    MISCELLANEOUS PROVISIONS


16.1    Neither party shall be in default hereunder by reason of any failure or
delay in the performance of any obligation under this Agreement where such
failure or delay arises out of any cause beyond the reasonable control and
without the fault or negligence of such party. Such causes shall include,
without limitation, storms, floods, other acts of nature, fires, explosions,
riots, war or civil disturbance, strikes or other labor unrests, embargoes and
other governmental actions or regulations which would prohibit either party from
ordering or furnishing the Product or from performing any other aspects of the
obligations hereunder, delays in transportation, and liability to obtain
necessary labor, supplies or manufacturing facilities.


Page 13 of 18

--------------------------------------------------------------------------------


 
16.2     Each and every right and remedy hereunder is cumulative with each and
every other right and remedy herein or in any other agreement between the
parties or under applicable law.


16.3    Each party hereby acknowledges receipt of a signed copy of this
Agreement.


16.4    Nothing contained in this Agreement shall create or shall be construed
as creating a partnership, a joint venture, agency or employment relationship
between the parties. The parties agree to perform their obligations in
accordance with this Agreement at arms’ length and only as independent
contractors. Neither party has the right or authority to assume nor create any
obligations or responsibilities, express or implied, on behalf of the other
party, and neither party may bind the other party in any manner or thing
whatsoever. Neither party shall be liable, except as expressly provided
otherwise in this Agreement, for any expenses, liabilities or other obligations
incurred by the other.


16.5    Skinvisible and the Distributor each represent and warrant to the other
that it is duly organized, validly existing and in good standing under the laws
of the State or Commonwealth (as applicable) in which incorporated, and that it
has full corporate power and authority to carry on the business presently being
conducted by it and to enter into and to perform its obligations under this
Agreement.


16.6    Skinvisible and the Distributor each represent and warrant to the other
that it has taken all action necessary to authorize the execution and delivery
of this Agreement and the performance of each party’s respective obligations
hereunder. Each party’s officer executing this Agreement on its behalf has the
legal power, right and authority to bind the party to the terms and conditions
of this Agreement, and when he or she executes and delivers this Agreement and
any instruments contemplated herein, he or she will have the power, right and
authority to bind the party thereto.


16.7    All notices, requests, demands and other communications hereunder shall
be given in writing and shall be: (a) personally delivered; (b) sent by
telecopy, facsimile transmission or other electronic means of transmitting
written documents with confirmation of receipt; or (c) sent to the parties at
their respective addresses indicated herein by registered or certified mail,
return receipt requested and postage prepaid, or by private overnight mail
courier services with confirmation of receipt. The respective addresses to be
used for all such notices, demands or requests shall be as set forth on page 1
hereof or to such other person or address as either party shall furnish to the
other in writing from time to time. If personally delivered, such communication
shall be deemed delivered upon actual receipt by the “attention” addressee or a
person authorized to accept for such addressee; if electronically transmitted
pursuant to this paragraph, such communication shall be deemed delivered the
next business day after transmission (and sender shall bear the burden of proof
of delivery); if sent by overnight courier pursuant to this paragraph, such
communication shall be deemed delivered upon receipt by the “attention”
addressee or a person authorized to accept for such address; and if sent by mail
pursuant to this paragraph, such communication shall be deemed delivered as of
the date of delivery indicated on the receipt issued by the relevant postal
service, or, if the addressee fails or refuses to accept delivery, as of the
date of such failure or refusal. Any party to this Agreement may change its
address for the purposes of this Agreement by giving notice thereof in
accordance with this section 16.7.


Page 14 of 18

--------------------------------------------------------------------------------


 
16.8    This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.


16.9    This Agreement is not intended, nor shall it be construed, to confer
upon any person except the parties hereto and its successors and permitted
assigns any rights or remedies under or by reason of this Agreement, except as
contemplated herein.


16.10    This Agreement and all matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.


16.11    The headings in this Agreement are inserted for convenience only and
shall not constitute a part hereof.


16.12    Each provision contained in this Agreement is declared to constitute a
separate and distinct covenant and provision and to be severable from all other
separate, distinct covenants and provisions. In any provision of this Agreement
is or becomes invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be deemed amended to conform to applicable laws as to be valid
and enforceable or, if it cannot be so amended without materially altering the
intention of the parties, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.


16.13    No waiver of a breach of any provision of this Agreement shall be
deemed to be, or shall constitute, a waiver of a breach of any other provision
of this Agreement, whether or not similar, nor shall such waiver constitute a
continuing waiver of such breach unless otherwise expressly provided in such
waiver.


16.14    This Agreement may not be assigned by the Distributor without the prior
written consent of Skinvisible. Skinvisible may assign, transfer, or convey its
manufacturing obligations to third parties who shall be bound by the same
standards as Skinvisible.


16.15    All prices quoted in this Agreement are exclusive of all applicable
sales, use or other excise taxes (including sales tax and goods and services
tax). The Distributor is responsible for all taxes and similar charges customary
for a buyer of Product and services as herein contemplated.


16.16    All disputes, claims or controversies arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, shall be
finally settled in United States under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The arbitration shall take place in Las Vegas,
Nevada.


16.17    The parties agree to execute such documents, make such filings and take
such actions as may be reasonably necessary at the request of the other party to
give full force and effect to the provisions hereof.


Page 15 of 18

--------------------------------------------------------------------------------


 
16.18    This Agreement may be executed in one or more counterparts, each of
which when taken together shall constitute one and the same instrument. This
Agreement may be delivered by personal delivery of facsimile transmission.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.
 
SKINVISIBLE PHARMACEUTICALS, INC.


By:          /s/ Terry Howlett             
                Name:   Terry Howlett
               Title:      President
 
SAFE4HOURS, INC.


By:          /s/ James Graves           
                Name:   James Graves
               Title:     its President
 
 
 


Page 16 of 18


--------------------------------------------------------------------------------



SCHEDULE A


Product List
 
Skinvisible's Antimicrobial Hand Sanitizer: Triclosan 1%, Purified Water, PVM/MA
Copolymer - VP/Hexadecene Copolymer - VP/Eicosene Copolymer, Glycerin, Aloe -
10% Solution, Triethanolamine, Nonoxynol-9, Vegetable Oil, Carbomer, Propylene
Glycol, Diazolidinyl Urea, Iodopropynyl, Butylcarbarnate.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 17 of 18


--------------------------------------------------------------------------------



SCHEDULE B


Price List






Product
                                                                               
Packaged Wholesale Pricing
                                                         2 oz.    4 oz.     8
oz.    16 oz.    1 gal.    1 liter                   


Sanitizer Lotion                                     
*      *      *      *                     *                   *




 
 
 
 
 
 
 
 
 
 
 
 
 

 
* The confidential portion has been omitted and filed separately with the
Commission
 
 
 
 
 
 
 



Page 18 of 18

--------------------------------------------------------------------------------

